Citation Nr: 1103601	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-11 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an evaluation in excess of 10 percent for mild 
degenerative arthritis, status post fracture deformity of the 
left distal humerus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from January 1969 to January 1971.

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of March 2008 and September 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Offices (ROs) in 
San Juan, Puerto Rico and Louisville, Kentucky. 

The Veteran and his sister testified in support of these claims 
during a hearing held before the undersigned at the RO in 
September 2010.  At his hearing the Veteran made statements that 
are construed as raising claims for service connection for a 
disability manifested by a loss of balance.  This issue is 
referred to the agency of original jurisdiction (AOJ) for initial 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The Veteran will be advised if 
further action is required on his part.



REMAND

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes providing 
a claimant a medical examination or obtaining a medical opinion 
when an examination or opinion is necessary to make a decision on 
a claim and the claims file contains competent evidence that the 
claimant has a current disability and indicates that the 
disability may be associated with the claimant's service.  

The types of evidence that indicate that a current disability may 
be associated with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006). 

Evidence of a link between current disability and service must be 
sufficient and, depending on the nature thereof, may include an 
assertion by the Veteran linking the two.  Waters v. Shinseki, 
601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a 
conclusory, generalized statement relating an in-service illness 
to present medical problems is not sufficient to necessitate 
obtaining a VA examination and that medical examinations are not 
to be routinely and automatically provided to all veterans in 
disability cases involving nexus issues).  The threshold for 
finding a link between a current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, 20 Vet. App. at 83.  

In this case, during the course of the appeal, the RO afforded 
the Veteran a VA examination and obtained an addendum opinion in 
support of his claim for service connection for tinnitus, but the 
report of this examination and the opinion are inadequate to 
decide this claim.  The examiner ruled out a relationship between 
the Veteran's tinnitus and active service partially on the basis 
that the Veteran had reported that the tinnitus initially 
manifested ten years prior to a December 2007 examination.  In a 
statement received in October 2008 and during his hearing, 
however, the Veteran stated that he never said that, and that the 
ringing in his ears actually began during service.  The report of 
the December 2007 examination records that the Veteran reported 
the onset of tinnitus at least 10 years ago. 

The record does show that the Veteran had significant post 
service noise exposure working in what was described on VA 
treatment in December 2003, as a "noise factory."  Another VA 
examination is needed so that the examiner can consider an 
accurate history and provide an opinion as to whether the current 
tinnitus is related to service.

VA also afforded the Veteran an examination in support of his 
claim for an increased evaluation for his left arm disability.  
Since the examination, during his hearing, the Veteran has 
testified that his left arm disability has worsened.  In 
addition, in his report, the examiner noted that the Veteran had 
no flare-ups of left arm symptoms, but during the hearing, upon 
questioning, the Veteran acknowledged such flare-ups.  Also 
during the hearing, the Veteran exhibited greater loss of motion 
of the left arm than he did during the VA examination.  In 
addition, over the years, the Veteran has alleged that his left 
arm disability is affecting his nerves; however, the examination 
did not include a comprehensive neurological evaluation.  An 
updated, more comprehensive examination is therefore needed.  

This case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA 
examination in support of his claim for 
service connection for tinnitus.  Forward 
the claims file to the examiner for review 
of all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  

Advise the examiner that the Veteran is 
competent to report observable symptoms 
experienced during and after service and 
that any opinion proffered should 
contemplate these symptoms.  Ask the 
examiner to conduct a thorough evaluation, 
including all indicated tests, and then 
follow the instructions below:

a) Record in detail the Veteran's 
history of noise exposure and 
ringing in his ears;  

b) Specifically indicate when the 
Veteran reports the onset of 
ringing in the ears; if the 
examiner rejects this history, 
the examiner should provide a 
reason for doing so;

c) Opine whether the Veteran's 
tinnitus is at least as likely as 
not related to the Veteran's 
active service; 

d) Provide a rationale, with 
specific references to the 
record, including the Veteran's 
written and oral statements, for 
the opinion expressed; and

e) If an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case and whether there is 
additional evidence that would 
permit the opinion to be 
provided.

2.  Thereafter, arrange for the Veteran to 
undergo a VA examination in support of his 
claim for an increased evaluation for a 
left arm disability.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  Ask the 
examiner to conduct a thorough evaluation, 
including all indicated tests, and then 
follow the instructions that follow:

a) Note all existing left arm 
symptomatology;

b) Specifically report the range 
of motion of the left arm and the 
point, if any, at which pain 
becomes apparent; 

c) The examiner should determine 
whether the left shoulder disability 
is manifested by weakened movement, 
excess fatigability, incoordination, 
pain or flare-ups.  Such inquiry 
should not be limited to muscles or 
nerves. These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination, pain or 
flare-ups.

d) Identify any neurological deficit 
that results from the left arm 
disability, including numbness, 
sensory loss, loss of motor strength, 
or painful nerves;  

e) Describe how the Veteran's 
left arm disability affects his 
employability

f) Provide a rationale, with 
specific references to the record 
for the opinions expressed.

3.  If either benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
issue a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He has the right to submit additional evidence and 
argument on the remanded claims.  Kutscherousky v. West, 12 Vet. 
App. 369, 372 (1999).

These claims must be afforded expeditious treatment.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


